Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 16, 2002, convicting defendant, upon his plea of guilty, of conspiracy in the first degree and murder in the second degree, and sentencing him to concurrent terms of 22 years to life and 15 years to life, respectively, unanimously affirmed.
*153Defendant’s ineffective assistance of counsel claim, based on counsel’s alleged failure to investigate the facts and law of the case, is unreviewable on direct appeal since it involves matters outside the record that would require an expansion of the record by way of a CPL 440.10 motion (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Diaz, 303 AD2d 167, 167 [2003], lv denied 100 NY2d 580 [2003]). On the existing record, defendant received meaningful representation. Defendant’s claim that his plea was coerced by the People’s threat to prosecute his mother is refuted by the record, which shows that defendant expressly denied that his plea was the result of any such threat. Concur—Buckley, P.J., Tom, Mazzarelli, Marlow and Catterson, JJ.